DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title of the invention is “Interchangeable grip for a firearm” whereas the claims are directed to a “trigger lock”.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pin disposed within the pin-guide, wherein the pin protrudes into the recess of the grip base interface”, “a spring interposed between the trigger lock body and the pin”, “a lock mechanism between the trigger lock body and the pin” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a trigger lock , does not reasonably provide enablement for a trigger lock body that covers a trigger  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The figures do not show how the trigger lock pin protrudes into the recess of the grip or how it is deflected by a spring, and it is not clear how a lock mechanism interacts with the pin to remove it from the recess, or what even constitutes applicant’s “lock mechanism”. Merely stating that something does an action without showing HOW is not in, and of itself, enabling.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the trigger lock interface of the grip base piece ".  There is insufficient antecedent basis for this limitation in the claim in that a trigger lock interface of the grip base piece has not been previously recited in the claims.
Claim 7 recites the limitation "said fastener ".  There is insufficient antecedent basis for this limitation in the claim in that a fastener has not been previously recited in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US Patent 6,389,726). Bentley discloses a trigger lock system for a firearm comprising: a grip base piece (24) comprising: a receiver interface (59) [having structure to couple to a firearm receiver], wherein the receiver interface comprises a base shape [having structure to couple to a corresponding receiver shape at a firearm grip mounting location, it is noted that a grip can be mounted at any location], wherein the corresponding receiver shape at the firearm grip mounting location is part of the firearm receiver;
and a trigger lock comprising: a trigger lock interface (26) [having structure to couple to the grip base interface], wherein the trigger lock interface comprises a grip interface shape (39) [having structure to couple to a corresponding grip base piece shape at a grip mounting location, it is noted that any location can be a grip mounting location, wherein the grip interface shape at the grip mounting location is part of a trigger lock interface of the grip base piece], wherein the trigger lock is selectively slidable at the trigger lock interface relative to the grip base interface to release the trigger lock from the grip base piece (Fig. 1); and a pair of cover plates extending above the trigger lock body and forward over a trigger space, wherein one of the pair is positioned on a left side of the trigger space, and another of the pair is positioned on a right side of the trigger space, wherein access to the trigger space is limited by the pair of cover plates (see Figs. 1-3). Bentley discloses the claimed invention except discloses the trigger lock interface comprising a recess (54), rather than the grip base comprising the recess; and the grip base comprising a pin-guide (82) and pin (83) disposed within the pin-guide rather than the trigger lock body comprising a pin-guide; a pin disposed within the pin-guide, wherein the pin protrudes into the recess of the grip base interface temporarily preventing sliding of the trigger lock interface relative to the grip base interface. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse which part the recess and pin-guide with pin were located, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
2. The trigger lock system of Claim 1 comprising: a spring (84) interposed between the body and the pin, wherein the spring holds the pin in a first position protruding into the recess, and wherein when the spring is deflected allows the pin into a second position, removing the pin from the recess, and permitting selective sliding of the trigger lock from the grip base piece. (col. 4, lines 1-25)
3. The trigger lock system of Claim 1 comprising: a lock mechanism (84) between the body and the pin, wherein the lock mechanism holds the pin in a first position protruding into the recess, and wherein when the lock mechanism is unlocked the pin is moved into a second position, removing the pin from the recess, and permitting selective sliding of the trigger lock from the grip base piece. (col. 4, lines 1-25)
4, The trigger lock system of Claim 1 comprising: said trigger lock interface, wherein said trigger lock interface comprises a T-shaped cross section; and said grip base interface, wherein said grip base interface comprises a T-shaped cross section. (Fig. 3)
5. The trigger lock system of Claim 4 comprising: said trigger lock interface, wherein said trigger lock interface comprises said T-shaped cross section of a T-shaped rail extending away from said trigger lock body; and said grip base interface, wherein said grip base interface comprises said T-shaped cross section of a T-shaped channel in said grip base piece. (Fig. 3)
6. The trigger lock system of Claim 1 comprising: said grip base piece comprising: a mounting hole (at 73) adapted to receive a fastener that couples the grip base piece to said firearm receiver.
7. The trigger lock system of Claim 6 comprising: said fastener (73). 
8. The trigger lock system of Claim 7 comprising: said fastener (73), wherein said fastener comprises a bolt.
Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US Patent 9,459,064) in view of Porat (US Patent 9,982,966). Xu discloses a trigger lock system for a firearm comprising: 
a trigger lock comprising: a trigger lock interface (5, 6) [having structure to couple to the grip base interface], wherein the trigger lock interface comprises a grip interface shape (7, 10) [having structure to couple to a corresponding grip base piece shape at a grip mounting location, it is noted that any location can be a grip mounting location, wherein the grip interface shape at the grip mounting location is part of a trigger lock interface of the grip base piece], wherein the trigger lock is selectively slidable at the trigger lock interface relative to the grip base interface to release the trigger lock from the grip base piece (Fig. 5, 6); and a pair of cover plates extending above the trigger lock body and forward over a trigger space, wherein one of the pair is positioned on a left side of the trigger space, and another of the pair is positioned on a right side of the trigger space, wherein access to the trigger space is limited by the pair of cover plates (see Figs. 5-6). Xu discloses the claimed invention except discloses the trigger lock interface comprising a recess (22), rather than the grip base comprising the recess; and the grip base comprising a pin-guide (at 20) and pin (20) disposed within the pin-guide rather than the trigger lock body comprising a pin-guide; a pin disposed within the pin-guide, wherein the pin protrudes into the recess of the grip base interface temporarily preventing sliding of the trigger lock interface relative to the grip base interface. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse which part the recess and pin-guide with pin were located, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Xu discloses the claimed trigger lock system but does not expressly disclose the specific grip base piece, however Porat does. Porat teaches a grip base piece (12A, 12B) comprising: a receiver interface (see Fig. 4B) [having structure to couple to a firearm receiver], wherein the receiver interface comprises a base shape [having structure to couple to a corresponding receiver shape at a firearm grip mounting location, it is noted that a grip can be mounted at any location], wherein the corresponding receiver shape at the firearm grip mounting location is part of the firearm receiver. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of allowing railed accessories to be mounted onto a firearm to one of ordinary skill in the art.
6. The trigger lock system of Claim 1 comprising: said grip base piece comprising: a mounting hole (for bolt 16) adapted to receive a fastener that couples the grip base piece to said firearm receiver.
7. The trigger lock system of Claim 6 comprising: said fastener (16). 
8. The trigger lock system of Claim 7 comprising: said fastener (16), wherein said fastener comprises a bolt.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Porat as applied to claims 1 and 6-8 above and further in view of Beltz (US Patent 5,937,560). Xu and Porat disclose the claimed invention but does not expressly disclose a lock washer encircling the bolt, however, Beltz does. Beltz teaches that it is well known to utilize lock washers on bolts to keep the bolt from loosening. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of preventing the bolt from loosening under repeated vibrations to one of ordinary skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641